DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14th 2022 has been entered.

	According to paper filed January 14th 2022, claims 1-20 are pending for examination with a February 22nd 2018 priority date under 35 USC §119(e).  By way of the present Amendment, claims 1 and 11 are amended. Claim 8 is previously canceled and claims 21 and 22 are newly added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 11-13, 15, 17-18, and 21-22 are rejected under 35 U.S.C. §103 as being unpatentable
over Beck et al. (US 2019/0239791), hereinafter Beck, in view of Aimone et al. (US 2014/0347265), hereinafter Aimone, and further in view of Jiao et al. (US 2016/0140310), hereinafter Jiao.

Claim 1
“A system for automated machine-learning-based content provisioning, the system comprising: a memory comprising a memory comprising a database coupled to a network of computing devices and storing” Jiao [0024] discloses “a system for predicting a physiological or mental health of a user based on the user’s knowledge level of health… use of multiple data stores, which can logically and/or physically be implemented as a combined or integrated data structure (e.g., database), or alternatively, in distributed fashion such as shown”:

“a plurality of user profiles, each containing at least one strain data” Jiao [0076] discloses “a knowledge profile of a user”, and Jiao [0082] discloses “a health knowledge profile is determined from each of multiple users (610) with regard to assertions relating to health (e.g., physiological or mental health)”;

“data associated with a plurality of content items for distribution to one or more user devices” Aimone [0086] discloses “wearable computing device may communicate with one or more computing devices in order to distribute, enhance, or offload the processing of the bio-signal measurements…. computing devices may maintain or have access to one or more database maintaining bio-signal processing data”;

“a plurality of evaluation models for automated evaluation of user responses received from the one or more user devices” Beck [0016] discloses “a computer implemented method of evaluating the mental health of a person”, and Beck [0134] discloses “a central server” and Beck [0141] discloses “a distributed computing environment”;

“a server comprising at least one computing device coupled to the network and comprising at least one processor executing instructions within a memory, the server being configured to: provide, to a first user device via the network, a first data packet, selected from the plurality of content items, to be presented on a user interface (UI) of the first user device” Beck [0134] discloses “a central server”, and Beck [0141] discloses “a distributed computing environment…. a user’s computer can run an application that causes the user’s computer to transmit a stream of one or more data packets across a data network to a second computer”;

“wherein the first user device is a client computing device associated with a first user that is associated in the database with a user profile in the plurality of user profiles” Aimone [0053] discloses “at least one bio-signal measurement may identify a user-interest in the one at least one displayed item by comparing the bio-signal measurement to a predefined bio-signal measurement stored in the user profile”;

“the first data packet comprises a first prompt” Beck [0087] discloses “[t]he response time for answering individual questions can also be observed and recorded. Similarly, the response time for completing the entire set of questions can also be observed and recorded”; although “prompt” is not spelled out, the “questions” as disclosed inherently disclose the prompt as claimed; 

“receive, via the UI, collected strain information from the first user device, wherein the collected strain information is collected by an input/output subsystem of the first user device; receive a response data from the first user device, wherein the response data corresponds to the first prompt” Beck [0016] discloses “a computer implemented method of evaluating the mental health of a person that comprises… collecting first phase data on a person’s autonomic and voluntary responses with one or more sensors in a first phase”, and Beck [0087] discloses “[t]he response time for answering individual questions can also be observed and recorded. Similarly, the response time for completing the entire set of questions can also be observed and recorded”;

“input, into an evaluation model in the plurality of evaluation models, the received collected strain information and response data” Jiao [0026] discloses “system 100 generates fact-based questions on various topics of health for purpose of… (ii) correlating some of those responses to physiological or mental health determinations”, and Jiao [0028] discloses “assertions are presented to users in the form of questions, for which responses can provide answers that are either correct or incorrect, and further enable evaluation of knowledge based on whether correct or incorrect answers were given by the users”;

“generate, as output from the evaluation model: a strain value characterizing a strain of the first user in responding to the first data packet, wherein the strain value is based on the collected strain information and the response data; and a value indicative of an evaluation of the received response data” Beck [0129] discloses “[t]he data from each phase can be analyzed independently and collectively. In each phase, the system can identify variations and/or aberrations in activity that can be indicative of one’s mental health. In the first phase 205, data is analyzed and recorded in the system 100. The data can also the utilized for analyzed in the second phase 210. Likewise, data from both the second phase 210 can be independently analyzed and recorded in the system 100”;

“select, from the database, a next content item, from the plurality of content items, to be presented subsequent to the data packet as an update to the UI on the first user device, the selection based on the strain value and the value indicative of the evaluation of the received response data” Beck [0011] discloses “a system for evaluating and predicting the mental health of a person… (c ) a databased of historical data. Data on the person from one or more phases can be analyzed for aberrations, deviations and/or patterns in reference to historical data to evaluate the person for one or more mental health ailments”;

“transmit a second data packet corresponding to the selected next content item to the first user device” Beck [0141] discloses “a distributed computing environment…. a user’s computer can run an application that causes the user’s computer to transmit a stream of one or more data packets across a data network to a second computer”.

Beck, Aimone, and Jiao disclose analogous art. However, Beck does not spell out the “a database associated with a plurality of distribution devices” and “user profiles containing strain data” as recited above. These features are disclosed in Aimone and Jiao respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Aimone and Jiao into Beck to enhance its data/information distribution functions.

Claim 2
“wherein the input/output subsystem of the first user device comprises a component configured to capture user data, wherein the component comprises at least one of: a camera, an eye scanner, an iris scanner, an ocular measurement device, a retina scanner, a heart rate monitor, or a breathing monitor” Beck [0011] discloses “sensors can include a camera”.

Claim 3
“wherein the collected strain information comprises eyeball tracking information, pupil dilation information, heart rate information, or breathing information” Aimone [0050] discloses “heart rate sensors, eye-tracking sensors, blood pressure sensors” and Aimone [0165] discloses “measures includes pupil dilation… heart rate and breathing”.

Claim 5
“wherein the collected strain information comprises information about an amount of elapsed time before the response data is sent, a rate of typing, changes made to the response data before it is sent, or corrections made to the response data before it is sent” Jiao [0035] discloses “[s]coring logic 144 can process the answer of response entry 131 to determine a score value 145 to associate with the particular record entry. … the mathematical process to tabulate scoring can include factors such as the number of questions the user correctly answered, the number of questions… , and/or secondary considerations such as the time it took for the user to provide the response and/or whether the user correctly answered the question on the first try”.

Claim 7
“wherein the selected next content item comprises content determined to cause an optimal strain for the first user” Beck [0107][0108] discloses “baseline values can be established using data from a first phase. If a change is detected in a second (or other) phase beyond a certain threshold, it can raise an alarm and indicate the possibility of one or more mental health ailments… A high confidence level can indicate a mental condition… a prediction of a mental condition 180… Data collected from multiple settings/contexts will typically lead to a higher confidence level. Input from a healthcare provider (e.g. from an evaluation and/or results of a DASS-22) can further increase the confidence level”. 

Claims 11-13 & 15 & 17
Claims 11-13, 15, and 17 are rejected for the rationale given for claims 1-3, 5, and 7 respectively.

Claim 18
“wherein the first data packet is selected from data packets in a first pool of data packets, and wherein the second
data packet is selected from data packets in a second pool of data packets, the at least one processor being further configured to: determine that the first user has mastered one or more facets associated with the data packets in the first pool of data packets; and advance the first user from the first pool of data packets to the second pool of data packets” Beck [0141] discloses “a distributed computing environment…. a user’s computer can run an application that causes the user’s computer to transmit a stream of one or more data packets across a data network to a second computer”.
Claim 21
“wherein optimal strain comprises strain above a lower threshold” Beck [0107] discloses “baseline values can be established using data from a first phase. If a change is detected in a second (or other) phase beyond a certain threshold, it can raise an alarm and indicate the possibility of one or more mental health ailments.

Claim 22
Claim 22 is rejected for the similar rationale given for claim 21.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Beck et al. (US 2019/0239791), hereinafter Beck, in view of Aimone et al. (US 2014/0347265), hereinafter Aimone, Jiao et al. (US 2016/0140310), hereinafter Jiao, and further in view of Wala et al. (US 10,825,567), hereinafter Wala.

Claim 4
“wherein the collected strain information is captured by the component during a time period subsequent to the providing of the first data packet to the first user device and prior to the receiving of the response data from the first user device” Wala col.9 line 61 to col.10 line 24 discloses “elicits and receives inputs from various sources, and calculates and displays customized outputs… to help that… mental and personal health…. using data captured by a personal handheld computing device…. such as a captured optical image and spectrum… track or determine the effects on the health and well-being or various types of human users as well as historical data from prior user inputs from the particular human user”.

Beck, Aimone, Jiao and Wala disclose analogous art. However, Beck does not spell out the “collecting strain information” after sending out data packet and before receiving user response as recited above. It is disclosed in Wala. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wala into Beck to enhance
its data/information distribution functions.

Claim 6
“wherein the first data packet comprises a first prompt associated with a first subject matter and a set of one or more first facets, and wherein the second data packet comprises a second prompt associated with the first subject matter and a set of one or more second facets, wherein the first and second prompts comprise questions directed to the first user, and wherein the set of one or more first facets is different from the set of one or more second facets” Wala col.37 lines 1-11 discloses “the data regarding components, ingredients, biochemical signatures…. The communicated data to look up possible detrimental or beneficial aspects of the
consuming the item in its present state”.
Although the word “prompt” is not spelled out, Beck discloses “questions” in paragraphs [0003][0004], which inherently disclose the “prompt” as claimed.

Claims 14 & 16
Claims 14 and 16 are rejected for the rationale given for claims 4 and 6 respectively.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Beck et al. (US 2019/0239791), hereinafter Beck, in view of Aimone et al. (US 2014/0347265), hereinafter Aimone, Jiao et al. (US 2016/0140310), hereinafter Jiao, and further in view of Osotio (US 2018/0357493), hereinafter Osotio.

Claim 9
“wherein selecting the next content item comprises: identifying facet information; determining facet mastery; identifying potential next knowledge components; and generating a multidimensional strain score for each of the potential next knowledge components” Osotio [0037] discloses “additional dimensions can be used such as where multiple context measures are used…. trust level 1 data can only be conveyed by a private channel in a private venue…. the trust level may be multidimensional and have a score and/or other information associated with the various dimensions”.
Beck, Aimone, Jiao, and Osotio disclose analogous art. However, Beck does not spell out the “multidimentional strain score” as recited above. It is disclosed in Osotio. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Osotio into Beck to enhance its data/information distribution functions.

Claim 10
“wherein the multidimensional strain score of a respective potential next knowledge component comprises a vector having a dimension for each of one or more facets of the respective potential next knowledge component associated with the multidimensional strain score” Osotio [0059] discloses “a supervised or unsupervised machine learning process such as a support vector machine (SVM) technique” and Osotio [0097] discloses “[c]omparison in this instance can place the user characteristics in a vector and a vector distance or vector similarity metric can be used to determine similarity”.

Claims 19-20
Claims 19-20 are rejected for the rationale given for claims 9 and 10 respectively.

Response to Arguments
	Applicant's arguments filed January 14th 2022 have been fully considered but they are not persuasive.
	Claims 1 and 11
Regarding Jiao reference, applicant argues that “[t]he (OA) asserts that Jiao discloses ‘a plurality of user profiles, each containing at least one strain data.’ However, Jiao predicts mental health based on a user’s knowledge of health-related questions, without the use of any user-specific medical information or biological samples (see, e.g., paragraph [0025]).” Said argument is not persuasive because the argued feature is disclosed in Jiao, accordingly, prior art citations for rejecting claims 1 and 11 are amended in the present Office action.
With respect to the Aimone reference, applicant argues that “[t]he cited portions of Aimone merely discuss using bio-signal measurements and do not disclose a user response.” Said argument is not persuasive because the argued feature is disclosed in Jiao. Prior art citations for claims 5 and 15 in the present Office action are amended accordingly.
Finally, applicant argues that, the Beck reference, “the only data disclosed as received from a device is sensor data… Such sensor data does not teach ‘response data from the first user device, wherein the response data corresponds to the first prompt’ as recited by amended claims 1 and 11. Therefore, Beck does not teach receiving a response data from a user device.” Said argument is not persuasive because “data corresponds to a prompt” is a reply or answer or input from a user, and “answering individual questions” is spelled out in Beck paragraph [0087].
Further, applicant argues that “[w]hile the evaluation in Beck may be based on historical data, there is no disclosure of selecting a ‘next’ item. Because Beck does not tech either a ‘next’ item or a ‘response data’ which corresponds to a ‘prompt,’ Beck cannot disclose selecting a ‘next content’ item ‘based on …’.” Said argument is not persuasive.
What is “selecting a next item”? When selecting is performed, whatever is selected is a next selected item, that is, a next item. Beck discloses selection operation, after the very first selection, every item selected is a “next item” as claimed. It is also well known in the art that digital systems receive user inputs at a prompt, either a cursor prompt or an input accepting space (i.e., functioning as a prompt). Since “answering questions” is spelled out, the argued feature is evidently disclosed in Beck. 

Claims 4 & 14
Applicant argues that “[t]he information collected by Wala relates to food, supplements, and/or cosmetics. … Wala does not disclose strain information, nor does it disclose collecting such information with the timing recited above.” Said argument is not persuasive because Wala is cited for its data collection function not the nature of the collected data. Nature of the data does not carry patentable weight.
Claims 7 and 17
Applicant argues that “Beck’s description of first phase and second phase are mere collection of data from sensors, not selecting or providing of content or determining content based on strain.” Said argument is not persuasive because “answering questions” is spelled out in Beck. Evidently, Beck collects data from sensors as well as from users.

Claims 6 and 16
Applicant argues that “Becky teaches away from using questions to evaluate mental health. The OA provides no reason or explanation regarding why (or how) one would then incorporate these undesirable prior art teachings from Beck.” Said argument is not persuasive because “answering individual questions can also be observed and recorded” is spelled out in paragraph [0087] of Beck, which is not a description of prior art teaching.

	Claims 9 and 19
	Applicant argues that “the OA asserts that Osotio discloses ‘multimensional strain score.’ However, Osotio discusses a multimensional trust level (see, e.g., paragraphs [0037]-[0038] and [0045]-[0046]). This is not a multimensional strain score.” Said argument is not persuasive because, as discussed above, the nature of data are not patentable. The “strain score” is construed as “data score” and said data can be collected via sensors or from user inputs.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more
information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175